     Case 3:18-cv-07802-BRM-ZNQ Document 95 Filed 12/29/20 Page 1 of 3 PageID: 1243



                                                                                                     www.moodklaw.com
NEW JERSEY OFFICE                                                                                    Melissa J. Brown
Cherry Tree Corporate Center                                                                        Member NJ & PA Bars
                                                                                                  mbrown@moodklaw.com
Suite 501
535 Route 38 East
Cherry Hill, NJ 08002
(856) 663-4300 Fax: (856) 663-4439

                                               December 29, 2020



       Via Electronic Filing
       The Honorable Zahid N. Quraishi
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

                           RE: Donell Freeman v. Kabeeruddin Hashmi, M.D. and Correct Care
                               Solutions LLC, d/b/a WellPath, et al.
                               Docket No.: 3:18-cv-7802
                               D/A: 8/23/11
                               Our File No.: 1275-107074 (MJB/KTS)

       Dear Judge Quraishi:

               This office represents Defendants, Wellpath, LLC f/k/a Correct Care Solutions,
       Kabeeruddin Hashmi, M.D., and Daniel Unachukwu in the above-captioned matter. Please accept
       this correspondence as Defendants’ response to Plaintiff’s December 28, 2020 letter.

            1. Plaintiff’s demand for more specific answers to interrogatories served on
               Wellpath/Hashmi

             On December 29, 2020, my office served responses to Plaintiff’s demand for more specific
       answers to interrogatories. Accordingly, Plaintiff’s first discovery dispute is moot.

            2. Plaintiff’s second set of interrogatories to Dr. Hashmi

               Dr. Hashmi’s Answers to Interrogatories #1, 4, 8, and 11 are fully responsive. With respect
       to Interrogatory #1, Plaintiff’s interrogatory is vague and incapable of response in its current form,
       as Plaintiff failed to define the phrase “highest Wellpath authority.” Without waiving said
       objection, the issue of who Dr. Hashmi currently reports to is wholly irrelevant to Plaintiff’s
       allegations against Dr. Hashmi for the timeframe of 2015 through 2017. As Plaintiff is fully aware,
       Dr. Hashmi was the Medical Director at MCCI during all times relevant to the Complaint.
       Notably, Wellpath no longer employs Dr. Hashmi. The identity of personnel at MCCI and the
       scope of their responsibilities is not within the custody and control of Dr. Hashmi.


       {NJ169580.1}
            Philadelphia      Pittsburgh     New York      Westchester County   Wilmington       Towson
           Pennsylvania      Pennsylvania    New York          New York          Delaware        Maryland
Case 3:18-cv-07802-BRM-ZNQ Document 95 Filed 12/29/20 Page 2 of 3 PageID: 1244

 Marks, O'Neill, O'Brien, Doherty & Kelly, P.C.
 Page 2




         Regarding Interrogatory #4, Plaintiff seeks information that is wholly irrelevant to the
 claims asserted against Dr. Hashmi. According to Plaintiff in his December 28, 2020 letter, this
 Interrogatory relates to an alleged complaint made by a former nurse to Plaintiff in September of
 2020 concerning an individual named “Rick.” Notably, the substance of the complaint concerns
 someone other than Dr. Hashmi, and there is no indication in Plaintiff’s recent letter that Dr.
 Hashmi was in any way involved in or aware of “Rick’s” alleged behavior. Answering Defendant
 has no knowledge of who Plaintiff is referring to identified as “Rick”. Additionally, the complaint
 was purportedly made in September of 2020, whereas the timeframe relevant to the allegations
 against Dr. Hashmi concern the years 2015 through 2017. Consequently, this Interrogatory is not
 calculated to lead to the discovery of admissible evidence with respect to Dr. Hashmi and seeks
 knowledge outside his possession.

         Dr. Hashmi’s objection to Interrogatory # 8 is also sound. A review of this Interrogatory
 indicates Plaintiff is asking Dr. Hashmi to conclude that “Kevin McDonnell is responsible for the
 medical neglect of Plaintiff.” Such terminology plainly invokes a legal conclusion and expert
 opinion. This interrogatory is inappropriate. Further, even if the Court considered this
 Interrogatory to be a factual question, Dr. Hashmi has not been identified as an expert in this case.
 Dr. Hashmi will serve expert opinions addressing the standard of care and, to the extent
 appropriate, any deviations through the course of discovery. Notably, the burden of proof rests
 with Plaintiff and not Defendants.

         In regard to Interrogatory # 11, Dr. Hashmi’s response is complete. In response to the
 Interrogatory, Dr. Hashmi plainly stated that for offsite specialist care, he must coordinate with
 personnel from the Monmouth County Department of Corrections. Information concerning the
 identity of those personnel and the scope of their responsibilities in not within Dr. Hashmi’s
 custody or control. Plaintiff has already issued discovery requests and a subpoena to Monmouth
 County, the party in possession of that information.

     3. Plaintiff’s supplemental demand for documents from Wellpath

         Plaintiff’s demand for documents in Request # 3 seeks information in the custody and
 control of Monmouth County. Answering Defendants are not in possession of the documents and
 cannot produce same. In his December 28, 2020 letter, Plaintiff concedes that he has already sent
 Monmouth County a subpoena, thereby acknowledging that this is the proper means for obtaining
 the documents he seeks. Plaintiff is the party asserting a claim against Defendants; accordingly,
 it is his responsibility to propound discovery to support his allegations from the appropriate
 entities.




 {NJ169580.1}
Case 3:18-cv-07802-BRM-ZNQ Document 95 Filed 12/29/20 Page 3 of 3 PageID: 1245

 Marks, O'Neill, O'Brien, Doherty & Kelly, P.C.
 Page 3



     4. Plaintiff’s demand for more specific answers to interrogatories served on Monmouth
        County

       This particular demand concerns other parties. Accordingly, no response is required from
 Answering Defendants.


                                            Respectfully submitted,

                                            MARKS, O’NEILL, O’BRIEN,
                                            DOHERTY & KELLY, P.C.

                                            Melissa J. Brown
                                            Melissa J. Brown, Esquire


 MJB/KTS
 cc:  Michael Poreda, Esquire (Via E-Courts)
      Thomas Reardon, III, Esquire (Via E-Courts)




 {NJ169580.1}
